Citation Nr: 1614827	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for traumatic arthritis, left hip.  

2.  Entitlement to an increased rating in excess of 10 percent for left knee torn meniscus.  

3.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis, right knee.  

4.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977 and from July 1979 to November 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the Veteran's case for additional development to include a request for updated VA medical treatment records and Social Security Administration (SSA) records.  A February 2015 Supplemental Statement of the Case (SSOC) was issued, but did not address the updated VA treatment records associated with the claims folder.  The February 2015 SSOC also listed SSA records as evidence, but only an SSA decision, fee agreement, and notice of the SSA decision was of record at the time of the SSOC.  Following the February 2015 SSOC and prior to transfer of the record to the Board, relevant evidence was received by the AOJ including additional SSA records and VA medical treatment records.  

According to VA regulations, when the AOJ receives relevant evidence concerning the claims before it, that is not duplicative of evidence already considered by the statement of the case (SOC) or in a SSOC, it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1).  When evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c), where legal authority does allow for waiver of initial AOJ review of pertinent evidence submitted by the claimant after certification of the appeal to the Board).  

In light of the above, the Board must remand for the AOJ to consider all evidence associated with the record following the June 2009 SOC and to readjudicate the issues on appeal.  If any benefit sought is not granted, then the AOJ must issue a SSOC.  

As the case is being remanded for readjudication, the Board finds that the AOJ must send the Veteran a VA notice letter requesting that he identify any additional relevant medical treatment records, and request updated VA medical treatment records from the Atlanta VAMC and Austell VA community-based outpatient clinic.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter and ask the Veteran to identify and complete a release form concerning any additional relevant treatment records that have not already been associated with the record.  

2.  Request updated VA medical treatment records from the Atlanta VAMC and Austell VA community-based outpatient clinic. 

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran reviewing the evidence added to the record since the June 2009 Statement of the Case.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




